     Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CHERIE A. BADEAUX                                          CIVIL ACTION


v.                                                         NO. 20-3197


ST. CHARLES PARISH SHERIFF’S                               SECTION “F”
OFFICE, ET AL.

                              ORDER AND REASONS

       Before the Court is the defendants’ Rule 12(b)(6) motion to

dismiss.    For the reasons that follow, the motion is GRANTED.

                                  Background

       On Sunday, November 24, 2019 around 8:30 AM, the plaintiff

Cherie Badeaux “rest[ed] peacefully” in her bed in her house.              See

Compl., ¶ 10.      A short time later, Badeaux was awakened by the

presence of St. Charles Parish Sheriff’s Deputy Jeffrey Mahan in

her bedroom doorway.        Id.   Badeaux “opened her eyes, sat up, took

a closer look, and [Mahan] questioned her on the whereabouts of

[her visiting brother] Beau Badeaux.”          Id. ¶¶ 10–11.   “Filled with

fear, embarrassment, [and] emotional and mental distress,” Badeaux

“immediately followed defendant Mahan to her back porch,” where

“Beau Badeaux had his arms raised up as defendant Mahan began to

tell him he was under arrest.” Id. ¶ 11.          “Seconds later,” Badeaux

“witness    another   St.    Charles   Parish    Deputy,   defendant   Frank


                                       1
   Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 2 of 10



Fricano,   enter   the   back   door       of    her   home    without    consent.

Defendant Fricano approached [Beau Badeaux] and assisted defendant

Mahan with the arrest.”     Id.

     As    Mahan   and   Fricano   took         her    brother   away,    Badeaux

“immediately spoke with her visiting sister-in-law, Ann Badeaux,”

who “advised that as she slept, she heard repeated loud and

uninterrupted banging at the front door.”                  Id. ¶¶ 12–13.       “In

response, Ann Badeaux not knowing who was at the door asked, ‘who

is it.’    Defendant Mahan yelled ‘we know Beau Badeaux is in there

and if you do not open the door you will be arrested and imprisoned

for impeding this investigation.’”                Id. ¶ 14.      “Terrified, Ann

Badeaux opened the door. However, after opening the door defendant

Mahan did not ask for permission to enter the residence, [but

rather] forced his way into the residence.”                   Id. ¶ 15.    “At no

point during this encounter did defendant Badeaux [ask] Ann Badeaux

for consent to enter the residence.             In fact, defendant Mahan never

ascertained whether or not Ann Badeaux had the authority to give

permission to enter the residence.”              Id. ¶ 16.

     Despite never obtaining consent to enter Badeaux’s residence,

defendants Mahan and Fricano went ahead and entered anyway.                 Their

reason for doing so?       Their possession of a warrant for Beau

Badeaux’s arrest, who they reasonably believed to share an address

with the plaintiff.      See id. ¶ 18; see also Opp’n, Exs. A-1, A-2



                                       2
    Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 3 of 10



(attachments       and   bench    warrant     for   Beau    Badeaux’s    arrest). 1

Because the Fourth Amendment does not preclude officers in Mahan

and Fricano’s position from acting in precisely such a fashion,

Badeaux’s complaint does not state a claim upon which relief can

be granted.

                                         I.

      Rule 12(b)(6) allows a party to move for dismissal of a

complaint that fails to state a claim upon which relief can be

granted.    “To survive a motion to dismiss” under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                   To demonstrate a

facially plausible basis for relief, a plaintiff must plead facts

which allow “the court to draw the reasonable inference that the

defendant    is    liable   for    the   misconduct        alleged.”     Id.    In

determining whether a plaintiff has met this burden, a court must

“accept all well-pleaded facts as true and view all facts in the

light most favorable to the plaintiff,” but must not accord an

assumption    of    truth   to    conclusory    allegations      and    threadbare




1    Because they are integral to the plaintiff’s complaint and
incorporated by reference, these documents are appropriately
reviewable at the motion-to-dismiss stage. See, e.g., Causey v.
Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
                                         3
    Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 4 of 10



assertions.      Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir.

2014).

      The foregoing presumptions are not to be applied mindlessly,

however.     Thus, in considering a motion to dismiss, the Court may

review     any   documents   attached       to     or   incorporated   into    the

plaintiff’s complaint by reference.                Causey v. Sewell Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).               In addition,

the Court may judicially notice matters of public record and other

facts not subject to reasonable dispute.                  See United States ex

rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 379

(5th Cir. 2003).

                                    II.

      With this standard in view, the Court proceeds to evaluate

whether Badeaux’s complaint states a plausible claim for relief.

                  A.   Badeaux’s Constitutional Claims

      The fulcrum of Badeaux’s case is a claim that Mahan and

Fricano’s failure to obtain consent or a search warrant before

entering her home violated her Fourth Amendment right to be free

of unreasonable searches and seizures. Contrary to the defendants’

mistaken    assertions   otherwise, 2       this    central   allegation      could


2    While counsel’s duty of zealous advocacy is strong, its
companion duty of faithfulness to the tribunal is equally
important.   Here, defense counsel either failed to observe its
latter duty or missed the mark significantly. Whatever the reason
for counsel’s mishap, by citing the Fifth Circuit’s blanket
statement in United States v. Cravero but neglecting to mention a
                                        4
   Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 5 of 10



clearly be read to state a baseline constitutional violation.                 In

Steagald v. United States, the Supreme Court held that in the

absence   of   consent    or   exigent       circumstances,    officers   cannot

search for the subject of an arrest warrant in a third party’s

home without first obtaining a search warrant.                See 451 U.S. 204,

211–16 (1981).     The core rationale for the Court’s holding was

simple: because as between the Government and the petitioner whose

home   was   searched    without   consent       or   a   search   warrant,   the

Government’s search “was no more reasonable . . . than it would

have been if conducted in the absence of any warrant.”               Id. at 216

(emphasis added).       As the Court reasoned,

       whether the arrest warrant [at issue] adequately
       safeguarded the interests protected by the Fourth
       Amendment depends upon what the warrant authorized the
       agents to do.     To be sure, the warrant embodied a
       judicial finding that there was probable cause to
       believe [that the subject of the arrest warrant] had
       committed a felony, and the warrant therefore authorized
       the officers to seize [the subject]. However, the agents
       sought to do more than use the warrant to arrest [the
       subject] in a public place or in his home; instead, they
       relied on the warrant as legal authority to enter the
       home of a third person based on their belief that [the
       subject] might be a guest there.      Regardless of how
       reasonable this belief might have been, it was never
       subjected to the detached scrutiny of a judicial


Supreme Court decision that both referenced Cravero by name and
reversed a Fifth Circuit case relying on Cravero’s rule and
reasoning, counsel ran a grave risk of misleading the Court. A
cursory glance at Cravero’s citing references – which is plainly
necessary for a case decided 45 years ago – would have revealed
both the Supreme Court’s decision in Steagald and subsequent Fifth
Circuit decisions referencing it. (Plaintiff’s counsel - whose
opposition was three days late - also failed to find the Steagald
case.)
                                         5
     Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 6 of 10



       officer. Thus, while the [arrest] warrant [at issue]
       may have protected [the subject] from an unreasonable
       seizure,   it  did   absolutely   nothing  to   protect
       petitioner’s privacy interest in being free from an
       unreasonable invasion and search of his home. . . .

            A contrary conclusion – that the police, acting
       alone and in the absence of exigent circumstances, may
       decide when there is sufficient justification for
       searching the home of a third party for the subject of
       an arrest warrant – would create a significant potential
       for abuse.

Id. at 214–15 (footnote omitted) (citations omitted).                  Therefore,

as framed by Badeaux, the allegations in Badeaux’s complaint supply

a    plausible      basis   for     finding      a   threshold    constitutional

violation.

       As is often true, however, there is more to this case than

meets the eye on review of Badeaux’s complaint alone.                  Indeed, as

the exhibits to the defendants’ motion indicate, Badeaux’s central

assertion – namely, that Mahan and Fricano entered her residence,

in   which   Beau    Badeaux      was   merely   a   visitor –    is   belied    by

judicially    noticeable       facts    that     must   be   considered   in    the

interests of fairness and judicial economy.                  See, e.g., Martinez

v. Greater New Orleans Expressway Comm’n, 2021 WL 1023054, at *1

n.1 (E.D. La. Mar. 17, 2021) (considering police report that was

extraneous to plaintiff’s complaint because, “while courts must

ordinarily hew to a plaintiff’s version of events in considering

a Rule 12(b)(6) motion to dismiss . . . a court need not turn a




                                          6
   Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 7 of 10



blind    eye     to   harmful    facts”   in   documents    referenced   by    the

plaintiff).

     Here, Badeaux states in her complaint that when she “attempted

to get clarification from defendant Mahan about his actions,” Mahan

“advised [her] that Beau Badeaux had a warrant for his arrest.”

See Compl., ¶ 18.         That allegation incorporates the warrant by

reference, so insofar as either party is able to produce the

warrant, the Court ought to consider its actual terms in assessing

Badeaux’s ability to state a plausible claim for relief.                      See,

e.g., Martinez, 2021 WL 1023054, at *1 n.1.                The defendants have

done just that here, attaching the warrant as Exhibit A-2 to their

present motion.

     Exhibit A-2’s terms are clear.             Styled as a “BENCH WARRANT,”

the document commands the Sheriff of St. Charles Parish to seize

“the body” of one

                                   BEAU BADEAUX
                                  17944 RIVER RD
                                 MONTZ, LA 70068.

        Any    officer   in     receipt   of   such   a   document   would    have

objectively good reason to believe that the subject of the arrest

warrant, Beau Badeaux, resided at 17944 River Road, Montz, LA

70068.        And that address is where the allegedly unconstitutional




                                          7
    Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 8 of 10



entry at issue – as well as the arrest of Beau Badeaux – occurred

in this case. 3

      That fact transforms this case from one about a warrantless

and unconsented entry of a third party’s residence into one about

the objectively reasonable entry of the apparent residence of the

subject of a valid arrest warrant. As one might imagine, the legal

consequences of that transformation are significant.          Indeed, the

Supreme Court has held that “for Fourth Amendment purposes, an

arrest warrant founded on probable cause implicitly carries with

it the limited authority to enter a dwelling in which the suspect

lives when there is reason to believe the suspect is within.”             See

Payton v. New York, 445 U.S. 573, 603 (1980).

      The arrest warrant attached as Exhibit A-2 to the defendants’

motion speaks for itself.      By that document’s plain terms, 17944



3    Badeaux’s complaint makes no mention of this address, so the
pleadings alone do not establish that 17944 River Road was the
site of the events at issue. However, here as well, judicially
noticeable facts beyond the pleadings confirm that this was indeed
the plaintiff Cherie Badeaux’s address (which, according to the
complaint, was the site of the allegedly unconstitutional actions
at issue).    As stated above, the Court may judicially notice
matters of public record and other facts not subject to reasonable
dispute. See United States ex rel. Willard v. Humana Health Plan
of Tex. Inc., 336 F.3d 375, 379 (5th Cir. 2003). The April 25 and
26, 2010 police reports published by Houma Today fit this billing.
See    POLICE    REPORT:   APRIL   25    –    APRIL   26,    2010,
https://www.houmatoday.com/news/20100427/police-report-april-25-
--april-26-2010.    That document, discovered in a simple Google
search, references the April 25, 2010 arrest of one “Cherie
Antionette Badeaux, 20, 17944 River Road, Montz” for “careless
operation, underage DWI.”
                                    8
    Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 9 of 10



River Road was as much Beau Badeaux’s address as it was the

plaintiff’s,    and   Mahan   and   Fricano’s   decision   to   enter   that

dwelling in execution of a valid arrest warrant accordingly passed

Fourth Amendment muster and met the Fifth Circuit’s “reason to

believe” standard.     See, e.g., United States v. Barrera, 464 F.3d

496, 504–05 (5th Cir. 2006).

                 B.    Badeaux’s Remaining Claims

      From the unavailing starting point discussed above, Badeaux

tacks on general negligence claims and a § 1983 standard litany of

pattern-of-misconduct allegations. In Badeaux’s case, however, all

such allegations are textbook examples of conclusory assertions

that cannot get a complaint past a well-crafted motion to dismiss

like the one before the Court.       Consequently, Badeaux’s conclusory

assertions of negligence, patterns of misconduct, and deliberate

indifference do not supply plausible bases for relief. 4

                               *     *    *

      Moreover, although 42 U.S.C. § 1983 provides a cause of action

to parties subjected to a “deprivation of any rights, privileges,

or immunities secured by the Constitution and laws” of the United

States.   Here, the plaintiff alleges no such deprivation.




4    This is to say nothing of the individual defendants’ qualified
immunity, or the fact that the Sheriff’s Office is not a suable
legal entity. The Court does not reach either such issue because
it need not do so in resolving the defendants’ motion.
                                     9
    Case 2:20-cv-03197-MLCF-KWR Document 12 Filed 05/12/21 Page 10 of 10



      Accordingly, IT IS ORDERED: that the defendants’ motion to

dismiss is GRANTED.       The plaintiff’s claims are DISMISSED WITH

PREJUDICE. 5     The   defendants’   alternative    motion   for   summary

judgment is DISMISSED AS MOOT.

                              New Orleans, Louisiana, May 12, 2021


                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




5    Dismissal with prejudice is appropriate because Badeaux is
represented by counsel, because she did not request leave to amend
in the alternative to dismissal, and because “it is clear that the
defects [in her complaint] are incurable.” See Great Plains Tr.
Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 349 (5th
Cir. 2002).
                                     10
